MILLER, Presiding Judge,
concurring.
I concur in the majority's opinion, but write separately to point out that there was prior authorization 1 for the overtime pay *570given to Hunt. Here, the minutes as quoted in the majority slip opinion (p. 3) indicate that Mr. Stanley Nelson, acting Superintendent, requested extra pay in July 1978 for two "employees now working in the central office." We observe that the two employees were not identified, there was no limitation on when the overtime authorization was to expire, and no discussion of the reason overtime was needed. However, it is undisputed that the two employees. referred to were the Accounts Payable Clerk and the Treasurer. The Board approved the request for overtime pay for the individuals who worked these two positions when the school corporation began switching from a manual bookkeeping system to a computerized system. Five months later, in December, 1978, Hunt was appointed Treasurer to replace Kathy Bowman, who had resigned. Bowman had worked and been paid for her overtime in excess of 40 hours per week. Although there was no new authorization, the board resolution does not specify that the overtime would be paid only to a specific, named individual who was working as Treasurer. It would be a reasonable assumption that, since the overtime was authorized to accomplish a task which had not been completed, the overtime payment would be made to the officeholder. See also, State ex rel. Fox v. Board of County Commissioners of Carroll County (1931), 203 Ind. 23, 178 N.E. 563, where petition which requested an increase of the salary for the then county superintendent of schools, and referred to him by name, did not deprive the successor of the increase in salary because salary was provided to the officer and was not personal to the first holder of the office.
It is a well-settled common law principle that a board, commission, administrative body or a corporation speaks or acts officially only through the minutes and records made at a duly organized meeting. Stallard v. Town of St. John, Lake County (1979), Ind.App., 397 N.E.2d 648, 650; Jones v. State ex rel. Indiana L.S. Board (1960), 240 Ind. 280, 163 N.E.2d 605; Byer v. Town of New Castle (1890), 124 Ind. 86, 24 N.E. 578. A board is required to keep a record of its proceedings, and "the action of a board can ordinarily be proven only by the record." Blue v. State (1986), 210 Ind. 486, 1 N.E.2d 122, 123. Here, the record speaks for itself. Furthermore, our supreme court has held that where a person is induced to perform work, on the faith of the proceedings of a board, the entity may be estopped, after receiving the benefit of the work, from denying that the board records were not: properly preserved. Byer, supra. Here, the minutes indicate that payment of overtime to Hunt, in her position of Treasurer, was authorized by the board. She worked the extra time and turned in claim forms which the board approved. I, therefore, agree that the judgment against appellants should be reversed.

. - At oral argument held in this matter, the State conceded that prior authorization, not authorization, was the sole issue in this appeal. Likewise, whether Hunt actually put in the time which she claimed and for which she received overtime payment was a non-issue. The appropriations were not introduced into evidence. However, in its brief, State argues that Hunt was paid for more time than she actually worked and, pointed to time requests for days *570she was not at work and days when she turned in time for more hours than were in a day.